Citation Nr: 1103133	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for scar of 
the right leg (21 x 3 centimeters), posterior medially middle 
third, post operative gunshot wound.  

2.  Entitlement to a rating in excess of 10 percent for scar of 
the left buttock, upper medial quadrant with removal of shrapnel 
of the left thigh.  

3.  Entitlement to a rating in excess of 10 percent for scar of 
the left ankle, external malleolus, Muscle Group XII.  

4.  Entitlement to a compensable rating for scar of the right 
thigh, middle third, laterally.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1950 to August 1954.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  

In testimony at the hearing, the Veteran raised the matter 
of clear and unmistakable error in the November 1954 
rating decision that did not grant service connection for 
residuals of a fragment wound to the right foot.  The 
Veteran stated that he sought a new claim in August 2006 
for the right heel.  [The Board also notes that he 
indicated that the April 2007 rating decision on appeal 
did not address his claim for service connection for such 
disability.]  Such matter has not been addressed by the 
RO, and is referred to the RO for appropriate action.  

At the hearing, the Veteran's representative also appeared 
to raise a claim of entitlement to an earlier effective 
date (to 1985) for his 10 percent rating for his residuals 
of a fragment wound to the left buttock.  The record 
reflects that the Veteran was granted an increased (10 
percent) rating for this disability effective from 
September 1, 1983 to November 20, 1984, and assigned a 
temporary total (100 percent) rating for a period of 
hospitalization (under 38 C.F.R. § 4.29) from November 20, 
1984 to January 1, 1985; the current 10 percent rating has 
been in effect since January 1, 1985.  Consequently, it is 
not clear whether the Veteran or his representative, in 
fact, is raising the issue of entitlement to an earlier 
effective date for his 10 percent rating for his residuals 
of a fragment wound to the left buttock or other claim of 
clear and unmistakable error in a prior final rating 
decision.  Such matter is referred to the RO for 
clarification and any appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2010).  

In his December 2009 Substantive Appeal, the Veteran reported 
various complaints regarding his service-connected right leg, 
left ankle, and left buttock residual fragment wound disabilities 
that suggest the disabilities have worsened.  In addition, at the 
September 2010 Travel Board hearing, the Veteran complained of 
right thigh residual fragment wound was painful (suggesting 
entitlement to an increased (10 percent) rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (for painful scar)).  As his most 
recent VA examination to assess the disabilities was in October 
2006 (and therefore is not contemporaneous), another VA 
examination to determine their current severity is necessary.  

Furthermore, the Veteran receives VA medical treatment.  At the 
September 2010 Travel Board hearing, he reported that there were 
outstanding treatment records and that he had an upcoming 
appointment.  The most recent records of VA treatment associated 
with the claims file are from September 2010.  As more recent VA 
treatment records are constructively of record and may contain 
information pertinent to the Veteran's claims, they must be 
secured.  

The Board also notes that the November 2009 statement of the case 
stated that the Veteran's overall left lower extremity is 
considered 40 percent disabling.  As noted by the Veteran in his 
December 2009 Substantive Appeal, his left lower extremity is 
only, in fact, rated 20 percent disabling.  The RO should account 
for this discrepancy on appeal.  

At his hearing in September 2010, the Veteran contended that he 
should have separate ratings for his residual scarring.  The 
service-connected right leg disability is rated under Diagnostic 
Code (DC) 5311; the left ankle disability is rated under DC 5312; 
the left buttock disability is rated under DC 5313, but the 
Veteran's representative requested additional consideration under 
DC 5317.  

Finally, it is noteworthy that the United States Court of Appeals 
for Veterans Claims has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should secure for association 
with the claims file updated records of any 
Madison, Wisconsin, or other VA Medical 
Center treatment the Veteran has received for 
his residual fragment wound disabilities 
since September 2010.  

2.  The RO/AMC should then arrange for the 
Veteran to be afforded an orthopedic 
examination to determine the current severity 
of his left buttock and ankle, and right leg 
and thigh fragment wound residuals.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests or studies should be 
completed; the studies should specifically 
include X-rays of the anatomical areas/joints 
in question.  The examining physician should 
ascertain the nature, extent, and current 
severity of the Veteran's service-connected 
residuals of multiple fragment wounds to the 
left buttock and ankle, and right leg and 
thigh.  The examiner should specifically 
provide the following clinical findings: 

a) a complete history of the nature of the 
sustained wounds and extent of injury, to 
include the location of any/all entrance and 
exit wounds, presence or absence of retained 
foreign bodies and whether the injuries were 
a deep penetrating wound involving muscle 
tissue; 

b) the degree of injury to all muscle groups 
(which should be specifically identified) 
involved, to include whether there is more 
than one muscle group involved in the same 
anatomical region, and the functions 
affected; 

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each nerve 
involved, and any resulting functional 
impairment);

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered slight, moderate, 
moderately severe, or severe, to include 
commenting on the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, and 
uncertainty of movement; 

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent loss 
of covering of skin over the scar(s), pain on 
examination, and whether such scar(s) (of 
themselves) result in limitation of motion of 
an affected part.  

3.  The RO/AMC should then readjudicate the 
claims for an increased rating, to include 
consideration of the possibility of 
"staged" ratings, if indicated, and all 
appropriate regulations and DCs, including 
whether separate ratings are appropriate for 
scarring.  If any claim remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


